DETAILED ACTION
	This office action is in response to the filed application 17/443,427 on July 26, 2021. 
	Claims 1-28 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 20, 2021 (7 occurrences), February 21, 2022, May 16, 2022, July 5, 2022, September 12, 2022 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-12, 14-19, 21-26 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6 and 8 of U.S. Patent No. 11129084. 
Claims 1-5, 8-12, 15-19, and 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 3 of U.S. Patent No. 10275999. 
Claims 1-5, 7-12, 14-19, 21-26 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8635499. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the claims are broader but otherwise recite similar limitations.

Current application 17443427
Patent 11129084
Patent 10275999
Patent 8635499
Claim 1
Claim 1
Claim 1
Claim 1
Claim 2
Claim 2
Claim 1
Claim 1
Claim 3
Claim 2
Claim 1
Claim 1
Claim 4
Claim 8
Claim 3
Claim 1
Claim 5
Claim 1
Claim 1
Claim 3
Claim 6



Claim 7
Claim 6

Claim 2
Claim 8
Claim 1
Claim 1
Claim 1
Claim 9
Claim 2
Claim 1
Claim 1
Claim 10
Claim 2
Claim 1
Claim 1
Claim 11
Claim 8
Claim 3
Claim 1
Claim 12
Claim 1
Claim 1
Claim 3
Claim 13



Claim 14
Claim 6

Claim 2
Claim 15
Claim 1
Claim 1
Claim 1
Claim 16
Claim 2
Claim 1
Claim 1
Claim 17
Claim 2
Claim 1
Claim 1
Claim 18
Claim 8
Claim 3
Claim 1
Claim 19
Claim 1
Claim 1
Claim 3
Claim 20



Claim 21
Claim 6

Claim 2
Claim 22
Claim 1
Claim 1
Claim 1
Claim 23
Claim 2
Claim 1
Claim 1
Claim 24
Claim 2
Claim 1
Claim 1
Claim 25
Claim 8
Claim 3
Claim 1
Claim 26
Claim 1
Claim 1
Claim 3
Claim 27



Claim 28
Claim 6

Claim 2


"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). "ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-12, 14-19, 21-26 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menard et al. (US 2002/0177428).

In regard to claim 1, Menard et al. teach a method comprising: 
determining, by a server device located external to a premises and based on analyzing one or more network connections associated with a premises device located at the premises, a change in a network status associated with the premises device (upon receiving an alarm signal, system then attempts to contacts a designated RP, paragraph 0054, fig. 1, alarm received, paragraph 0190, fig. 20, 100); 
determining, by the server device and based on the change in the network status, a delay window (time period can be set, paragraph 0189); and 
sending, by the server device, to a computing device, and based on expiration of the delay window, a message indicative of a status of the premises (system may attempt to notify alternate RPs, paragraph 0191).  
In regard to claim 2, Menard et al. teach the method of claim 1, wherein analyzing the one or more network connections comprises determining one or more of a current communication mode associated with the premises device or a current communication channel associated with the premises device (system may attempt to notify alternate RPs, paragraph 0191).  

In regard to claim 3, Menard et al. teach the method of claim 1, wherein determining the change in the network status comprises determining one or more of: a loss of connection of at least a portion of the one or more network connections, an inability to communicate with the premises device, or a switch from communicating via one of the one or more network connections to another of the one or more network connections (if no response is received, system may attempt to notify alternate RPs, paragraph 0191).  

In regard to claim 4, Menard et al. teach the method of claim 1, wherein the change in the network status indicates a change from a primary communication channel to a secondary communication channel (system may attempt to notify alternate RPs, paragraph 0191).  

In regard to claim 5, Menard et al. teach the method of claim 1, wherein analyzing the one or more network connections comprises monitoring the one or more network connections based on a heartbeat signal associated with the one or more network connections (time period can be set, paragraph 0189, if no response is received, paragraph 0191).  

In regard to claim 7, Menard et al. teach the method of claim 1, wherein the premises device comprises one or more of a security device, a gateway device, a touchscreen device, or an automation device (home security system, paragraph 0010).  

In regard to claim 8, Menard et al. teach a device comprising: 
one or more processors (processor, paragraph 10); and 
memory (memory, paragraph 279) storing instructions that, when executed by the one or more processors, cause the device to: 
determine, external to a premises and based on analyzing one or more network connections associated with a premises device located at the premises, a change in a network status associated with the premises device (upon receiving an alarm signal, system then attempts to contacts a designated RP, paragraph 0054, fig. 1, alarm received, paragraph 0190, fig. 20, 100); 
determine, based on the change in the network status, a delay window  (time period can be set, paragraph 0189); and 
send, to a computing device and based on expiration of the delay window, a message indicative of a status of the premises (system may attempt to notify alternate RPs, paragraph 0191).  

In regard to claim 9, Menard et al. teach the device of claim 8, wherein the instructions that, when executed by the one or more processors, cause the device to analyze the one or more network connections comprises instructions that, when executed by the one or more processors, cause the device to determine one or more of a current communication mode associated with the premises device or a current communication channel associated with the premises device (system may attempt to notify alternate RPs, paragraph 0191).  

In regard to claim 10, Menard et al. teach the device of claim 8, wherein the instructions that, when executed by the one or more processors, cause the device to determine the change in the network status comprises instructions that, when executed by the one or more processors, cause the device to determine one or more of: a loss of connection of at least a portion of the one or more network connections, an inability to communicate with the premises device, or a switch from communicating via one of the one or more network connections to another of the one or more network connections (if no response is received, system may attempt to notify alternate RPs, paragraph 0191).  
Page 3 of 8 4833-7525-6566.1DOCKET NO.: 102005.024370PATENT
In regard to claim 11, Menard et al. teach the device of claim 8, wherein the change in the network status indicates a change from a primary communication channel to a secondary communication channel (system may attempt to notify alternate RPs, paragraph 0191).  

In regard to claim 12, Menard et al. teach the device of claim 8, wherein the instructions that, when executed by the one or more processors, cause the device to analyze the one or more network connections comprises instructions that, when executed by the one or more processors, cause the device to monitor the one or more network connections based on a heartbeat signal associated with the one or more network connections (time period can be set, paragraph 0189, if no response is received, paragraph 0191).  

In regard to claim 14, Menard et al. teach the device of claim 8, wherein the premises device comprises one or more of a security device, a gateway device, a touchscreen device, or an automation device (home security system, paragraph 0010).  
 
In regard to claim 15, Menard et al. teach a system comprising: 
a premises device located at a premises: and 
a server device located external to the premises and configured to: 
determine, based on analyzing one or more network connections associated with the premises device, a change in a network status associated with the premises device (upon receiving an alarm signal, system then attempts to contacts a designated RP, paragraph 0054, fig. 1, alarm received, paragraph 0190, fig. 20, 100); 
determine, based on the change in the network status, a delay window (time period can be set, paragraph 0189); and 
send, to a computing device and based on expiration of the delay window, a message indicative of a status of the premises (system may attempt to notify alternate RPs, paragraph 0191).  

In regard to claim 16, Menard et al. teach the system of claim 15, wherein the server device is configured to analyze the one or more network connections by determining one or more of a current communication mode associated with the premises device or a current communication channel associated with the premises device (system may attempt to notify alternate RPs, paragraph 0191).  

In regard to claim 17, Menard et al. teach the system of claim 15, wherein the server device is configured to determine the change in the network status by determining one or more of. a loss of connection of at least a portion of the one or more network connections, an inability to communicate with the premises device, or a switch from communicating via one of the one or more network connections to another of the one or more network connections (if no response is received, system may attempt to notify alternate RPs, paragraph 0191).  

In regard to claim 18, Menard et al. teach the system of claim 15, wherein the change in the network status indicates a change from a primary communication channel to a secondary communication channel (system may attempt to notify alternate RPs, paragraph 0191).  
 
In regard to claim 19, Menard et al. teach the system of claim 15, wherein the server device is configured to analyze the one or more network connections by monitoring the one or more network connections based on a heartbeat signal associated with the one or more network connections  (time period can be set, paragraph 0189, if no response is received, paragraph 0191).  

In regard to claim 21, Menard et al. teach the system of claim 15, wherein the premises device comprises one or more of a security device, a gateway device, a touchscreen device, or an automation device (home security system, paragraph 0010).  



In regard to claim 22, Menard et al. teach a non-transitory computer-readable medium storing computer-executable instructions that, when executed, cause: Page 5 of 8 4833-7525-6566.1DOCKET NO.: 102005.024370PATENT Application No.: 17/443,427 Missing Parts Dated: August 10, 2021 
determining, by a server device located external to a premises and based on analyzing one or more network connections associated with a premises device located at the premises, a change in a network status associated with the premises device (upon receiving an alarm signal, system then attempts to contacts a designated RP, paragraph 0054, fig. 1, alarm received, paragraph 0190, fig. 20, 100); 
determining, by the server device and based on the change in the network status, a delay window (time period can be set, paragraph 0189); and 
sending, by the server device, to a computing device, and based on expiration of the delay window, a message indicative of a status of the premises (system may attempt to notify alternate RPs, paragraph 0191).  

In regard to claim 23, Menard et al. teach the non-transitory computer-readable medium of claim 22, wherein analyzing the one or more network connections comprises determining one or more of a current communication mode associated with the premises device or a current communication channel associated with the premises device (system may attempt to notify alternate RPs, paragraph 0191).  

In regard to claim 24, Menard et al. teach the non-transitory computer-readable medium of claim 22, wherein determining the change in the network status comprises determining one or more of: a loss of connection of at least the portion of the one or more network connections, an inability to communicate with the premises device, or a switch from communicating via one of the one or more network connections to another of the one or more network connections (if no response is received, system may attempt to notify alternate RPs, paragraph 0191).  
 
In regard to claim 25, Menard et al. teach the non-transitory computer-readable medium of claim 22, wherein the change in the network status indicates a change from a primary communication channel to a secondary communication channel (system may attempt to notify alternate RPs, paragraph 0191).  
  
In regard to claim 26, Menard et al. teach the non-transitory computer-readable medium of claim 22, wherein analyzing the one or more network connections comprises monitoring the one or more network connections based on a heartbeat signal associated with the one or more network connections (time period can be set, paragraph 0189, if no response is received, paragraph 0191).  

In regard to claim 28, Menard et al. teach the non-transitory computer-readable medium of claim 22, wherein the premises device comprises one or more of a security device, a gateway device, a touchscreen device, or an automation device (home security system, paragraph 0010).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 13, 20 and 27is/are rejected under 35 U.S.C. 103 as being unpatentable over Menard et al. (US 2002/0177428) in further view of Trundle et al. (US 7619512). 

In regard to claim 6, Menard et al. does not explicitly teach the method of claim 1, wherein determining the change in the network status comprises determining a loss in communication via at least a portion of the one or more network connections, and wherein the message indicates an alarm indicative of a smash and grab scenario.  
Trundle et al. teach of a crash and smash intrusion (abstract).
It would have been obvious to modify the method of Menard et al. by adding Trundle et al. alarm system.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in sending an alarm during a crash and smash intrusion (abstract). 


In regard to claim 13, Menard et al. does not explicitly teach the device of claim 8, wherein the instructions that, when executed by the one or more processors, cause the device to determine the change in the network status comprises instructions that, when executed by the one or more processors, cause the device to determine a loss in communication via at least a portion of the one or more network connections, and wherein the message indicates an alarm indicative of a smash and grab scenario.  
Trundle et al. teach of a crash and smash intrusion (abstract).
	Refer to claim 6 for motivational statement. 

In regard to claim 20, Menard et al. does not explicitly teach the system of claim 15, wherein the server device is configured to determine the change in the network status by determining a loss in communication via at least a portion of the one or more network connections, and wherein the message indicates an alarm indicative of a smash and grab scenario.  
Trundle et al. teach of a crash and smash intrusion (abstract).
	Refer to claim 6 for motivational statement. 

In regard to claim 27, Menard et al. does not explicitly teach the non-transitory computer-readable medium of claim 22, wherein determining the change in the network status comprises determining a loss in communication via at least aPage 6 of 8 4833-7525-6566.1DOCKET NO.: 102005.024370PATENT Application No.: 17/443,427 Missing Parts Dated: August 10, 2021portion of the one or more network connections, and wherein the message indicates an alarm indicative of a smash and grab scenario.  
Trundle et al. teach of a crash and smash intrusion (abstract).
	Refer to claim 6 for motivational statement. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Loan.truong@uspto.gov